DETAILED ACTION
1.	The Amendment filed on February 11, 2022 under 37 CFR 1.111, which has been considered, is insufficient to overcome the rejection of claims 1-10 as set forth in the last Office action because: the Applicant Arguments/Remark are not persuasive. 
Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
Claim 1, line 12, the limitation “an raised fuel oxidizer ratio threshold” must be changed to --a raised fuel oxidizer ratio threshold--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	In Claim 1, the limitation of “a fuel oxidizer ratio threshold that is equal to an initial fuel oxidizer ratio threshold” renders the claim indefinite; since it is not clear that how or by which way a fuel oxidizer ratio is to be known as threshold? What “initial fuel oxidizer threshold” is to be? and how or by which way “fuel oxidizer ratio threshold” is able to be considered as “initial fuel oxidizer ratio threshold”? Note: as broad as understanding, “initial fuel oxidizer ratio threshold” and “fuel oxidizer ratio threshold” can be such any values; since there is no “fuel oxidizer ratio” obtained/recognized/defined in order to define the “fuel oxidizer ratio threshold” or the “initial fuel oxidizer ratio threshold”.
	In Claim 1, the recitation of “a fuel mixture” [lines 12-13] renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
	In Claim 1, the use of alternative expression “and/or” [line 15] renders the claim indefinite; since the expressions on either side of the “and/or” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
	In Claim 1, the recitation of “…the engine torque is increasing and/or the engine speed is accelerating” renders the claim indefinite; since how or by which way “engine torque” or “engine speed” is able to be recognized or obtained? And how or by which way “engine torque” is to be known as increasing and “engine speed” is to be known as accelerating?
In Claim 1, the recitation of “the fuel oxidizer ratio” [line 17] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim; how “the fuel oxidizer ratio” is able to be defined? would “the fuel oxidizer ratio” be defined as “fuel oxidizer ratio threshold” or “initial fuel oxidizer ratio threshold” or “demanded fuel oxidizer”?
In Claim 1, the recitation of “the mass ratio…” [line 17] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
lines 17-18] renders the claim indefinite; since it is not clear that how or by which way “the mass ratio of fuel medium” in the fuel mixture is able to be obtained or determined? And how or by which way “an oxidizer” in the fuel mixture is able to be obtained or determined?
The Applicants are required to clarify or to revise the claimed features.

Claim 10 is rejected as the same reasons in claim 1.
	The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over Telborn (US 2015/0152803 A1).
Regarding claim 1, note Figures 3-4, Telborn discloses a method for operating an internal combustion engine in a transition operating mode [abstract], the engine having an engine torque and an engine speed [well-known], comprising the steps of: 5determining a fuel oxidizer ratio threshold that is equal to an initial fuel oxidizer ratio threshold [ʎmo, Figure 3B] for a fuel mixture to be supplied to a combustion chamber [combustion chamber has been well-known in the internal combustion engine (101)] of the engine (101) [Fig. 3B and para. 0062 describes “the lambda value ʎ is not allowed to fall below the level ʎmo in static driving of the vehicle”]; determining a demanded fuel oxidizer ratio [ʎb, Figure 3B] of the fuel mixture to be supplied to the combustion chamber of the engine [para. 0063 describes “in the event of a load increase…the fuel supply can be directly increased fuel injection to the level Q2 before the lambda value falls to the limit value ʎb” that would be considered to be equivalent to the meaning of an air-fuel ratio is determined that corresponds to the fuel supply for meeting the load request]; if the demanded fuel oxidizer ratio [Δʎmo] exceeds the initial fuel 10oxidizer ratio threshold [ʎmo], temporally operating the engine in a raised response mode, in which a fuel oxidizer ratio threshold is increased from the initial fuel oxidizer ratio threshold [ʎmo] to an raised fuel oxidizer ratio threshold [Fig. 3B further shows the lambda value is raised to the higher lambda value], and supplying a fuel mixture having the demanded fuel oxidizer ratio into the combustion chamber of the engine [Fig. 3B also shows the fuel supply Q is in the relation to the lambda value], wherein, in the transition operating mode, the engine torque is increasing or the engine speed is accelerating [Figure 3A illustrates the transition operating mode which includes the demand torque is increased; and 0065 discloses the transition can take place when the speed of vehicle exceeds some suitable speed], Notes that Figure 3 and para. 0063 further describes during the interval t1-t2’, a margin is reduced so that the lower limit for the lambda value becomes ʎb which is exactly the same as increasing a maximal value of a fuel-oxidizer ratio; Further notes Fig. 4 which also illustrates the transition of the lambda minimal values from ʎmo to ʎb at instant S3.
Regarding claim 2, as discussed in claim 1, Telborn further teaches the engine is operated in the raised response mode up to a predefined first period of time [Fig. 3 describes the increase of the lambda value after t2’; or Fig. 4 shows the transition among the period S3-S4].
Regarding claim 3, see the explanations of claims 1 and 2.
Regarding claim 4, see the explanation of the at least Figure 4.
Regarding claim 5, as discussed in claim 1, further see Figure 3A.
Regarding claim 6, as discussed in claim 1, the step for calculating the fuel-air ratio in the engine performance parameter would have been well-known [Figure 2 describes the step for calculating the value ʎm].
Regarding claim 7, as discussed in claim 1 [Figure 3A], and further see para. 0065.
 Regarding claim 8, as discussed in claim 6, notes Figure 2 which discloses the formula: ʎm= f (M, Δʎmo) which would have been considered to be performed the multiplication as claimed.
Regarding claim 9, see discussion in claim 8.
Regarding claim 10, see the discussion in claim 1.

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Response to Argument
10.	Applicant’s Arguments/Remarks filed on February 11, 2022 have been fully considered but they are not persuasive.  The Applicant amended claims 1 and 10; and argued that the prior arts do not teach the added limitations “wherein, in the transition operating mode, the engine torque is increasing and/or the engine speed is accelerating” and “wherein the fuel oxidizer ratio is the mass ratio of the fuel medium in the fuel mixture to than oxidizer in the fuel mixture”.
However, the amended limitations have been rejected by 35 USC 112, 2nd Paragraph [see above discussions].
Furthermore, as far as understood, the added limitations have been also rejected by the applied prior art as above rejection.
Therefore, the amended claims do not persuasive.
Claims 1-10 continue to be rejected as above discussion.

Conclusion

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.H.H./
March 8, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 11, 2022